Citation Nr: 0608850	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had Recognized Guerilla Service from April 1943 
to May 1945, service in the Regular Philippine Army from May 
1945 to February 1946, and service in the Special Philippine 
Scouts from August 1946 to March 1949.  The appellant is the 
widow of the veteran who died in August 1969.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from May 2003 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In a May 2003 rating decision, the RO 
denied service connection for the cause of the veteran's 
death, and in its May 2003 letter informing her of that 
decision, the RO also informed the appellant that it had 
determined she has no legal entitlement to nonservice-
connected death pension or to accrued benefits.  The 
appellant's disagreement with the denial of service 
connection for the cause of the veteran's death and the 
determination regarding her entitlement to accrued benefits 
led to this appeal.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

2.  The medical evidence shows that the cause of the 
veteran's death in August 1969 was a hepatic coma due to a 
malignant hepatoma.  

3.  The veteran's hepatoma was not present during service or 
for decades thereafter, and there is no competent evidence 
suggesting a causal link between his fatal liver cancer and 
any incident of service.  

4.  There is no medical evidence of pulmonary tuberculosis 
during service or confirmed by contemporaneously recorded 
X-rays, laboratory findings or hospital observation within 
three years of service, nor is there is no competent evidence 
that pulmonary tuberculosis or treatment for same contributed 
substantially or materially to the veteran's death.  

5.  The appellant's claim for accrued benefits was received 
at the RO in February 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).  

2.  The appellant's application for accrued benefits having 
been received more than one year after the date of the 
veteran's death, there is no legal entitlement to such 
benefits.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this regard, the Board notes that the appellant has been 
provided a rating decision, a statement of the case, and a 
supplemental statement of the case that discuss the pertinent 
evidence and the laws and regulations related to claims of 
entitlement to service connection for the cause of death and 
accrued benefits.  By these documents, the RO notified the 
appellant of the evidence needed to prevail on her claims.  

In a letters dated in April 2003 and November 2003 VA 
notified the appellant that evidence needed was evidence that 
the veteran's death was related to military service or to an 
event in service.  In those letters, VA notified the 
appellant that VA is responsible for getting relevant records 
from any Federal agency and that this could include records 
from VA, the military, or the Social Security Administration.  
The RO notified the appellant that VA would get a medical 
opinion if necessary to decide the claim and that on her 
behalf VA would make reasonable efforts to get such things as 
medical records, employment records, or records from other 
Federal agencies.  The letters notified the appellant that if 
the evidence was not in her possession, she must provide 
enough information about the records so that VA could request 
them from the person or agency that had them.  The letters 
emphasized to the appellant that it was her responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

The April 2003 and November 2003 letters outlined the 
evidence that VA had received or obtained.  In the April 2003 
letter, the RO specifically requested that the appellant ask 
the physician who signed the veteran's death certificate to 
provide his bases, reasons, and rationale for identifying the 
causes of his death and requested that she also ask him to 
submit medical records of treatment of the veteran's death-
causing condition.  In addition, the RO requested that the 
appellant ask that the hospital where the veteran died submit 
to VA the veteran's terminal records of confinement.  The RO 
explained that if the appellant was unable to do this she 
could submit completed release authorization formes, and VA 
would attempt obtain the records, but that she was ultimately 
responsible to provide the records.  

In addition, in the April 2003 letter the RO notified the 
appellant that to establish entitlement to service-connected 
death benefits, the evidence was show: (1) the cause of 
death; (2) an injury, disease, or other event in service, and 
(3) a relationship between the cause of death and the injury, 
disease, or event in service.  The RO explained that the 
cause of death was usually shown by the veteran's death 
certificate or other evidence showing cause of death and 
mentioned that it already had this information.  The RO also 
explained that it had the veteran's service medical records 
and they would be reviewed to see if they show the veteran 
had an injury or disease in service, or suffered an event in 
service causing injury or disease.  The RO also stated it 
would obtain other military service records if they were 
necessary.  As to a relationship between the cause of death 
and service, the RO explained that this was usually shown by 
the death certificate, in other medical records, or in 
medical opinions.  The RO explained that it would request 
this medical evidence for her if she identified it.  The RO 
said that if appropriate, it might request a medical opinion 
from a VA doctor or she could give VA a medical opinion from 
the veteran's doctor.  

In its November 2003 letter, the RO notified the appellant 
that it had not received all the evidence that might support 
her claim and told her that it needed additional information 
or evidence from her.  The RO specifically told the appellant 
that she should provide competent medical records showing 
that the veteran was treated for hepatoma in service or 
within one year from military discharge.  The RO also pointed 
out that it had previously requested that she provide medical 
records of the veteran's terminal confinement but had only 
receive a medical certificate.  The RO again explained that 
it would attempt to assist her in obtaining the requested 
records if she provided completed release authorizations but 
that it was still her responsibility to provide the records.  
In view of the foregoing, the RO in effect requested that the 
appellant provide all evidence in her possession pertaining 
to her cause of death claim.  

In the November 2003 letter, the RO provided the appellant 
with a description of accrued benefits and explained that in 
order to have entitlement to accrued benefits, the 
application for this benefit must be filed within one year 
after the date of the veteran's death.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to use the precise words of the regulation in 
requesting that she provide evidence and failure to provide 
the appellant with all the specific types of notice outlined 
in the VCAA prior to the initial unfavorable determinations 
has not harmed the appellant and that no useful purpose could 
be served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

As to the duty to assist, the veteran's service medical 
records and service records were in the claims file.  The 
Board notes that the assistance provided to the claimant 
shall include obtaining a medical opinion when such opinion 
is necessary to make a decision on the claim.  An opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the veteran had persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms 
might have been associated with the veteran's active service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the questions of whether the veteran's fatal 
hepatoma or pulmonary tuberculosis began during service and 
that treatment for the latter disease caused or contributed 
to his death, the Board finds that, with no competent 
evidence of abnormal findings relating to hepatoma or claimed 
pulmonary tuberculosis during service or for many years 
thereafter and no competent evidence that suggests any 
contended relationship of the veteran's hepatoma or the 
claimed pulmonary tuberculosis to service, there is no duty 
to provide a medical opinion on these aspects of the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d); see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In support of her claims, the appellant submitted statements 
from the physician who treated the veteran's fatal hepatoma 
and from a physician who treated the veteran for pulmonary 
tuberculosis in the late 1950s, and medical certificates from 
the hospital where the veteran died.  The appellant has not 
indicated that she has or knows of any additional information 
or evidence that would support her claims.  

As the appellant did not apply for accrued benefits within 
one year of the veterans' death, the claim for accrued 
benefits must be denied as a matter of law.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim. VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d); see VAOPGCPREC 5-
2004 (holding that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  As substantiation of the claim for accrued 
benefits under the facts of this case is impossible, any 
arguable defect as to contents or timing of VCAA notice for 
this issue is harmless, non-prejudicial error.

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death and entitlement to accrued benefits 
but she was not provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
relative to her claims on appeal.  Despite the inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death and there is 
no legal entitlement to accrued benefits, which renders moot 
any questions as to the appropriate disability rating or 
effective date.  

Service connection for the cause of the veteran's death

The appellant contends that the veteran acquired pulmonary 
tuberculosis during his military service when he was assigned 
to Okinawa.  She states that he suffered from tuberculosis 
when she and the veteran married in 1950 but that because of 
financial difficulties he saw only herbal doctors until he 
could consult a physician in 1958 and 1959.  The appellant 
has submitted a statement from P.P., M.D., dated in May 1976 
in which that physician certified that the veteran was under 
her care as a case of pulmonary tuberculosis, moderately 
advanced, active, in the year 1958 to 1959, at which time she 
was a municipal health officer.  

The appellant further contends that streptomycin injection(s) 
the veteran received to treat the tuberculosis caused 
infection of the veteran's liver and ultimately led to his 
death. 

The Certificate of Death shows that the veteran died in 
August 1969 of a hepatic coma and hepatoma.  In a medical 
certificate dated in December 1973, the veteran's attending 
physician at White Cross Clinic certified that the veteran 
had been admitted and treated at the clinic in July 1969 and 
was readmitted in early August 1969 and then transferred to a 
hospital approximately a week later.  The physician stated 
the admitting diagnosis was hepatic abscess secondary to 
amebiasis.  In certificates dated in February 2003 and 
December 2003, Vicente Sotto Memorial Medical Center 
(formerly Southern Island Medical Center) reported that the 
veteran was hospitalized there from early August 1969 and 
expired in late August 1969 with a final diagnosis of 
hepatoma.  In the December 2003 certification, it explained 
that clinical records/discharge summary for the veteran had 
been forwarded previously to the Records Management and 
Archive Office for disposal.  The record also includes an 
August 1969 transfer report from a city health officer noting 
that the veteran died in August 1969 of "hepatoma 4 
months."

The appellant has submitted medical certificates and a 
statement from the M.M., M.D., who was the veteran's 
attending physician at Southern Islands Hospital.  In his 
October 2003 certificate Dr. M.M. stated that the veteran's 
diagnoses were chronic pulmonary tuberculosis, left upper 
lobe and hepatoma, right lobe liver.  The physician noted 
that a biopsy had shown hepatoma in mid-August 1969, and he 
added that the veteran had chronic pulmonary tuberculosis of 
the left lung prior the occurrence of the liver tumor.  

In his statement, received in January 2004, Dr. M.M. stated 
that the veteran died of malignant liver tumor, hepatoma, in 
late August 1969 and that tissue diagnosis on biopsy two 
weeks prior to the veteran's death confirmed a primary 
malignant liver tumor (hepatoma).  He stated that on 
admission to the hospital it had been noted that the veteran 
was positive for hepatitis B serum antigen, which was an 
indication he had acquired a previous hepatitis B infection.  
Dr. M.M. stated that in the early 1950s the veteran was given 
streptomycin "infection" for pulmonary tuberculosis at the 
left upper lobe.  Dr. M.M. said it was in the course of 
treatment that the hepatitis B virus may have infected the 
veteran and that the presence of hepatitis B infection is 
very fertile ground for the growth of the hepatic malignancy.  

The veteran's service medical records include no complaint, 
finding, or diagnosis indicative of the presence of pulmonary 
tuberculosis or any liver disorder.  At the physical 
examination for the veteran's entrance into his last period 
of service in August 1946, the examiner noted that X-rays of 
the lungs were normal.  At the veteran's service separation 
examination in March 1949, the examiner noted there were no 
significant abnormalities of the liver or lungs and stated 
that chest X-ray showed no significant abnormality.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service incurrence of a malignant tumor may be presumed if 
manifested to a degree of 10 percent or more within one year 
of separation from active service, and service incurrence of 
tuberculosis may be presumed if active tuberculosis is 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

There is medical evidence that shows that the veteran's liver 
disease was initially believed to be an abscess secondary to 
amebiasis but subsequent evaluations, to include a liver 
biopsy, showed that the veteran had a malignant tumor 
(hepatoma) or liver cancer.  On review of the record, the 
Board finds no evidence of the presence of the veteran's 
fatal malignant hepatoma until decades after service, and the 
appellant does not contend otherwise.  The appellant asserts 
that streptomycin injection(s) the veteran received to treat 
tuberculosis caused infection of the veteran's liver, which 
ultimately led to his death, and her further allegation  that 
the veteran's pulmonary tuberculosis had its onset in 
service.  

Review of the evidence in its entirety shows that it does not 
support the appellant's underlying contention that the 
veteran's pulmonary tuberculosis was related to service.  The 
veteran's service medical records include no mention of 
respiratory problems and, upon the March 1949 separation 
examination, the examiner found no significant abnormality of 
the lungs and a chest X-ray at that time was negative.  Based 
on this, the Board finds no evidence of pulmonary 
tuberculosis in service.  While Dr. P.P. reported that she 
treated the veteran for moderately advanced active pulmonary 
tuberculosis in 1958 and 1959, this was beyond the three year 
presumptive period applicable to pulmonary tuberculosis.  
Moreover, as her statement has not been confirmed to VA by 
acceptable clinical, X-ray, or laboratory studies or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment, such a statement cannot be 
accepted to show that pulmonary tuberculosis was initially 
manifested within the three-year presumptive period after the 
veteran's discharge from active service.  See 38 C.F.R. 
§ 3.374(c).  

The sole opinion in support of the appellant's claim 
regarding pulmonary tuberculosis consists of her own lay 
assertions that the veteran had pulmonary tuberculosis when 
they married in 1950 and that it had its onset in service.  
She has not provided any indication that she has training or 
specialized medical knowledge that would make her competent 
to render such a medical diagnosis and medical nexus opinion, 
and such an opinion has no weight of probative value.  See 
Espiritu, 2 Vet. App. 492, 494-95 (1992).  

There is no medical evidence to show that the veteran had any 
relevant injury or disease during service or for decades 
thereafter, and the medical evidence that is of record does 
not suggest that the veteran's fatal hepatoma was linked to 
any remote incident of or finding recorded during service.  
Further, while Dr. M.M.'s statement might be regarded as an 
opinion of possible linkage of the veteran's hepatoma to 
liver infection that might have been related to injections 
for pulmonary tuberculosis in the 1950's, he did not indicate 
that the veteran's tuberculosis began during or within three 
years of service and, as demonstrated above, the evidence is 
against finding that the veteran's pulmonary tuberculosis was 
related to any incident of service.  

A VA medical opinion is not needed to decide the merits of 
the claim.  See 38 U.S.C.A. § 5103A(d).  There is no 
documented or corroborated incident of service to which an 
examiner might reasonably be asked to causally link the 
veteran's pulmonary tuberculosis or ultimately his death.  
The evidence of record is sufficient for a determination on 
the merits of this case, as the evidence shows no incident or 
finding during service that might reasonably be related to 
his death without resort to pure speculation.  Cf. 38 C.F.R. 
§ 3.102 (a reasonable doubt to be resolved in the veteran's 
favor "is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility").  Because there is no evidence to show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death, entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

In summary, the medical evidence shows that the immediate 
cause of the veteran's death in August 1969 was a hepatic 
coma due to a malignant hepatoma.  The veteran's hepatoma was 
not present during service or for decades thereafter, and 
there is no competent evidence suggesting a causal link 
between his fatal liver cancer and any incident of service.  
There is no medical evidence of pulmonary tuberculosis during 
service or confirmed by contemporaneously recorded X-rays, 
laboratory findings or hospital observation during or within 
three years of service, nor is there competent evidence that 
pulmonary tuberculosis or treatment for same contributed 
substantially or materially to the veteran's death.  As the 
preponderance of the evidence is against the claim that the 
veteran had pulmonary tuberculosis related to service, the 
Board need not reach the question of whether treatment for 
pulmonary tuberculosis was causally related to the fatal 
hepatoma.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 5107(b); see also generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

Accrued Benefits

The veteran died in August 1969.  The RO received the 
appellant's application for accrued benefits in February 
2003.  

Under the provisions of 38 U.S.C.A. § 5121, as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be received within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).   

While the appellant was apparently unaware of the requirement 
that a claim for accrued benefits be submitted within one 
year after the decedent's death, the Court has held that 
alleged ignorance can not be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  

Because the appellant's claim for accrued benefits was filed 
more than one year after the veteran's death, the claim must 
be denied.  The claim for accrued benefits is denied due to 
the absence of legal merit, or the lack of entitlement under 
the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


